        Case 2:20-cv-00059-SCJ Document 39 Filed 08/24/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                       GAINESVILLE DIVISION

GRACE LAVENDER, on behalf of herself
and others similarly situated,

      Plaintiff,
                                                   Civil Action File
v.
                                                   No. 2:20-cv-00059-SCJ
AMERICAN RESIDENTIAL SERVICES,
LLC,

      Defendant.


                                      ORDER
      THIS MATTER having come before the Court on the Joint Stipulation and

Consent Motion to Dismiss With Prejudice, submitted by Plaintiff Grace Lavender

and Defendant American Residential Services, LLC, and upon consideration

thereof and for good cause shown,

      IT IS HEREBY ORDERED that the Parties’ Joint Stipulation and Consent

Motion to Dismiss With Prejudice is GRANTED. The Court orders that

Plaintiff’s individual claims shall be dismissed, with prejudice, with each party to

bear its own attorneys’ fees, expenses, and costs. The putative class claims

asserted by Plaintiff in this action are dismissed without prejudice.
 Case 2:20-cv-00059-SCJ Document 39 Filed 08/24/20 Page 2 of 2




              24th day of August, 2020.
ENTERED this ______



                                   s/Steve C. Jones
                                   _________________________
                                   Steve C. Jones
                                   United States District Judge




                             -2-
